Citation Nr: 0400727	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision issued by the 
Boston, Massachusetts Office (RO) of the Department of 
Veteran Affairs (VA), that granted service connection for 
post-traumatic stress disorder and assigned a 50 percent 
rating, effective October 20, 1990. 

In October 2001, the veteran filed a notice of disagreement 
with the rating, and in April 2002 the RO issued a statement 
of the case (SOC).  By a rating decision of the same date, 
the RO denied entitlement to total disability on the basis of 
individual unemployability (TDIU).  In a May 2002 VA Form 9 
substantive appeal, the veteran indicated his appeal of both 
issues.  The Board has construed this submission as a notice 
of disagreement (NOD) with the RO's denial of entitlement to 
compensation based on individual unemployability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that a statement of the case has not 
been issued in reference to the veteran's TDIU claim.  When 
there has been an RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand. See Godfrey v. Brown, 7 Vet. App. 398 (1995).  

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2003), if 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the agency of original jurisdiction for the necessary 
action.  Accordingly, the issue is remanded to the RO for the 
issuance of a statement of the case and such further 
development as may be necessary. See Manlincon v. West, 12 
Vet. App. 238 (1999).

Service connection for PTSD was granted by a January 2001 
rating decision, and a 50 percent rating assigned effective 
October 1990.  In an October 2001 VA Form 21-8940 claim for 
compensation based on individual unemployability, and in 
prior statements, the veteran has indicated an award of 
disability benefits from the Social Security Administration.

Review of the record shows that no SSA records are on file.  
Since these records may be relevant to the veteran's pending 
claim for a higher initial rating for PTSD, the RO should 
attempt to obtain a copy of the SSA decision, and of any 
supporting medical records that formed the basis of the award 
of SSA disability benefits. See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The Board notes from a procedural standpoint that the veteran 
has not been adequately advised of pertinent changes in the 
law and regulations applicable to his claim, or of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
or its implementing regulations. In this regard, during the 
pendency of this claim, the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996. Where the law or regulations change while a 
case is pending, however, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary. See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991) (overruled on other grounds Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003).  

Additionally, during the pendency of this claim, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326) (2003).  Except as specifically noted, the 
new regulations are effective November 9, 2000.  

The Board also finds that the issue of an increased rating 
for the service-connected PTSD is inextricably intertwined 
with the issue of an award for individual unemployability 
raised by the veteran.  Thus, adjudication by the Board 
should be deferred pending completion of further RO 
development as to both claims.

It is also possible that additional VA treatment records 
exist.  As the case must be remanded for the foregoing 
reasons, the RO should obtain any additional relevant VA 
treatment records from about March 2002.  These records are 
considered part of the record on appeal since they are within 
VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The RO should issue a VCAA letter to 
the veteran providing him with the notice 
required under the VCAA, and advising him 
that any information and evidence 
submitted in response to the letter must 
be received by the RO within one year of 
the RO's letter.  See Paralyzed Veterans 
of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).

2.  The RO should issue a statement of 
the case (SOC) to the veteran and his 
representative addressing the TDIU claim.  
The veteran should be advised that in 
order to perfect his appeal regarding the 
TDIU after the statement of the case is 
issued, he must submit a timely 
substantive appeal.

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran, specifically to include the 
decision and underlying medical records 
that formed the basis of the award of 
disability benefits from the Social 
Security Administration, and relevant VA 
records from March 2002 to the present.

4.  The RO should then readjudicate the 
claim(s) as required.  After RO 
adjudication, if the benefits sought on 
appeal are not granted, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

